DETAILED CORRESPONDENCE
Application Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/29/2021 has been entered.
3.	Applicant’s amendment to the claims filed on 06/29/2021 in response to the final Rejection mailed on 01/29/2021 is acknowledged.  This listing of claims replaces all prior listings of claims in the application.
4.	Claims 2, 10-16, and 18-19 are pending.
5.	Applicant’s remarks filed on 06/29/2021 in response to the Final Rejection mailed on 01/29/2021 have been fully considered and are deemed not persuasive to overcome the rejections and/or objections as previously applied.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Action.
Claim Rejections - 35 USC § 103
6.	The rejection of claims 2, 10-16, and 18-19 under under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poulose et al. (US Patent No. 6,312,936; issued Nov 6, 2001 ; as cited in IDS filed on 04/03/2019) in view of Brode et al. (US Patent No. 6,436,690 B1 ; issued on Aug 20, 2002; as cited in IDS filed on 04/03/2019) and Hansen et al. (US Patent No. maintained for the reasons of record and the reasons set forth below.
7.	As amended, claims 2, 10-16, and 18-19 are drawn to an isolated subtilisin variant comprising the substitutions, G97G-G128S-Y217Q, wherein said substitutions are at positions equivalent to the positions of BPN’ subtilisin set forth in SEQ ID NO:  1, and wherein the subtilisin variant has at least 90% sequence identity to SEQ ID NO:  1.
8.	Poulose teaches a Bacillus amyloliquefaciens subtilisin variant having substitution at various positions comprising G97, G128, and Y217 (abstract and paragraph bridging col. 1 and 2, or claim 1) and that any combination of amino acid substitutions may be employed (col. 2, II. 26-27).  Poulose teach the precursor protease having the amino acid sequence of SEQ ID NO: 3 that is the amino acid sequence of Bacillus amyloliquefaciens subtilisin, alternatively referred to as BPN' subtilisin (col. 9, II. 43-45), which is identical to the amino acid sequence of instant SEQ ID NO: 1 (see alignment attached as APPENDIX A, wherein 3 mismatch is due to the alignment with substitutions G97, G128 and Y217).  Poulose teaches that based on screening results obtained with variant proteases, the noted mutations in Bacillus amyloliquefaciens subtilisin are important to proteolytic activity, performance and/or stability of these enzymes (col. 19, II. 28-30).  Poulose teaches one aspect of the invention is to use a variant protease having altered, and improved wash performance as compared to a precursor protease in "detergent formulation" (see col. 17, lines 66) including "laundry uses" (see col. 17, line 62; instant claims 10-12); in “powdered and liquid detergent” (see col. 19, line 60) "liquid soap applications, dishcare" (see col. 19, line 49; instant 13); and in "composition can also include other enzyme such as ... 
Although, substitution positions are identified by Poulose, Poulose does not teach or suggest a BPN' subtilisin variant with position 97 into a G, G128 into S, and Y217 into Q substitutions and comprising at least 0.0001 weight percent of at least one subtilisin variant.
The reference of Brode teaches subtilisin BPN' variants that have increased hydrolysis of an insoluble substrate as compared to the wild-type subtilisin (col. 2, II. 19- 23). Brode teaches substitutions at positions 97, 128, and 217 of subtilisin BPN' (col. 4,
II. 49-50; col. 5, II. 16-18; and col. 6, lines 20-23, respectively). Brode teaches the substitution at position 128 is a serine (column 5, lines 24-25) and Tyr217 is Gln (col. 7, II. 7-9). Brode also teaches specific combinations of substitutions at positions 97 and 128 ( e.g., col. 39, Table 24; col. 42, Table 25), combinations of substitutions at positions 97 and 217 ( e.g., col. 37, Table 24; col. 39, Table 24; col. 42, Table 25), and combinations of substitutions at positions 128 and 217 ( e.g., col. 32, Table 23; col. 37, Table 24; and col. 42, Table 25).  Brode et al. further teach the laundry detergent in the form of a concentrated detergent (column 51, lines 55-67), which is considered to be encompassed by a “heavy duty liquid laundry detergent” and comprises from 0.0001% to 10% by weight of 
Hansen teaches G97A or G97G (see claim 58) from BPN's (see independent claim 51 and 52).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Poulose, Brode, and Hansen to make a subtilisin BPN' variant with a combination of G097NG128A/Y217Q substitutions. One would have been motivated to and would have had a reasonable expectation of success to make a subtilisin BPN' variant with a combination of G97G/G128S/Y217Q substitutions because Poulose teach a subtilisin BPN' variant having substitution at various positions, including positions G97, G128, and Y217 and Brode and Hansen teach substitutions at G97G, G128S, and Y217Q as beneficial mutations for increased hydrolysis activity or reducing immunogenicity, which are recognized desired properties since the subtilisin BPN' variant useful for detergent composition as noted by Poulose. Therefore, the subtilisin variant detergent composition comprising BPN' variant comprising G97G/G128S/Y217Q; and using said detergent composition to clean surface and/or an articles comprising a fabric is obvious to one of ordinary skill in the art at the time the invention was made.
	RESPONSE TO REMARKS:  Beginning on p. 4 of applicant’s remarks, applicants in summary contend that there is no teaching or suggestion in the cited art that the claimed combination would result in an improvement in BMI stain removal performance and that there would no expectation of success in achieving the BMI stain removal performance benefits as provided in the instant specification.
not persuasive for the reasons of record and the reasons set forth below.  The examiner maintains the position that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to and would have had a reasonable expectation of success to make a subtilisin BPN' variant with a combination of G97G/G128S/Y217Q substitutions because Poulose teach a subtilisin BPN' variant having substitution at various positions, including positions G97, G128, and Y217 and Brode and Hansen teach substitutions at G97G, G128S, and Y217Q as beneficial mutations for increased hydrolysis activity or reducing immunogenicity, which are recognized desired properties since the subtilisin BPN' variant useful for detergent composition as noted by Poulose.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  It is further noted that the claims are not exclusive of additional mutations outside the claimed combination of G97G-G128S-Y217Q in view of the recitation of the transitional phrase “comprising” and recitation of “at least 90% sequence identity to SEQ ID NO:  1”.  
Double Patenting
US Patent No. 6,436,690 B1 ; issued on Aug 20, 2002; as cited in IDS filed on 04/03/2019) and Hansen et al. (US Patent No. 6,773,907 B2; issued on Aug. 10, 2004; cited on IDS filed on 04/03/2019) is maintained for the reasons of record set forth in the Non-Final Rejection mailed on 07/08/2020.
	RESPONSE TO REMARKS:  Beginning on p. 5 of applicant’s remarks, applicants contend that the rejection is improper because the Office has not established that the instant claims are obvious over the cited Brode and Hansen references.
	This argument is found to be not persuasive for the reasons set forth above in the RESPONSE TO REMARKS under 35 U.S.C. 103.
After Final Consideration Program 2.0
10.	Applicant is advised that an After-Final Consideration Program [AFCP 2.0] is now available for the consideration of an after-final amendment to the claims that does not broaden the scope of any claim.  Applicant is hereby notified that they can participate in this program by filing an AFCP 2.0  Request Form, PTO/SB/434, the required fee, the further amendment, and a statement that the Applicant is willing and available to participate in any interview requested by the examiner concerning the submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor, Manjunath Rao.
Conclusion
11.	Status of the claims:
	Claims 2, 10-16, and 18-19 are pending.	

	No claims are in condition for an allowance.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        


APPENDIX A

Query Match             99.0%;  Score 1371;  DB 2;  Length 275;
  Best Local Similarity   98.9%;  
  Matches  272;  Conservative    0;  Mismatches    3;  Indels    0;  Gaps    0;

Qy          1 AQSVPYGVSQIKAPALHSQGYTGSNVKVAVIDSGIDSSHPDLKVAGGASMVPSETNPFQD 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 AQSVPYGVSQIKAPALHSQGYTGSNVKVAVIDSGIDSSHPDLKVAGGASMVPSETNPFQD 60

Qy         61 NNSHGTHVAGTVAALNNSIGVLGVAPSASLYAVKVLAADGSGQYSWIINGIEWAIA NNMD 120
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db         61 NNSHGTHVAGTVAALNNSIGVLGVAPSASLYAVKVLGADGSGQYSWIINGIEWAIA NNMD 120

Qy        121 VINMSLGAPSGSAALKAAVDKAVASGVVVVAAAGNEGTSGSSSTVGYPGKYPSVIAVGAV 180
              ||||||| ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VINMSLGGPSGSAALKAAVDKAVASGVVVVAAAGNEGTSGSSSTVGYPGKYPSVIAVGAV 180

Qy        181 DSSNQRASFSSVGPELDVMAPGVSIQSTLPGNKYGAQNGTSMASPHVAGAAALILSKHPN 240
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db        181 DSSNQRASFSSVGPELDVMAPGVSIQSTLPGNKYGAYNGTSMASPHVAGAAALILSKHPN 240

Qy        241 WTNTQVRSSLENTTTKLGDSFYYGKGLINVQAAAQ 275
              |||||||||||||||||||||||||||||||||||
Db        241 WTNTQVRSSLENTTTKLGDSFYYGKGLINVQAAAQ 275